            Case 1:19-cv-00885-ADA Document 73 Filed 09/23/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


FRESHUB, INC., a Delaware Corporation, and
FRESHUB, LTD., an Israeli Limited Liability
Company,

                       Plaintiffs,

       v.                                                       Case No. 1:19-CV-00885-ADA

AMAZON.COM, INC., a Delaware Corporation,                            JUDGE ALBRIGHT
AMAZON DIGITAL SERVICES, LLC, a Delaware
Limited Liability Company, PRIME NOW, LLC, a                        Jury Trial Demanded
Delaware Limited Liability Company, and WHOLE
FOODS MARKET SERVICES, INC., a Delaware
Corporation,

                       Defendants.



                  STIPULATED ORDER REGARDING DISCOVERY
               OF ELECTRONICALLY STORED INFORMATION (“ESI”)

       Counsel for Plaintiffs Freshub, Inc. and Freshub, Ltd. (collectively, “Freshub”) and for

Defendants Amazon.com, Inc., Amazon.com Services LLC (formerly Amazon Digital Services,

LLC), Prime Now, LLC, and Whole Foods Market Services, Inc. (collectively “Defendants”)

(collectively the “parties,” and individually a “party”) submit this Stipulated Order Regarding

Discovery of Electronically Stored Information (“ESI”) in the above-captioned action. Except as

expressly stated, nothing in this Stipulated Order affects the parties’ discovery obligations under

the Federal Rules or Local Rules of this Court, or the rights of any party to seek additional

discovery as necessary. This stipulated Order may be modified by agreement between the

parties or by the Court for good cause shown.

       1.       Purpose. The purpose of this Order is to streamline ESI production to promote a

“just, speedy, and inexpensive determination” of this action, as required by Federal Rule of Civil



                                                -1-
            Case 1:19-cv-00885-ADA Document 73 Filed 09/23/20 Page 2 of 7




Procedure 1. To the extent this Order imposes limitations on discovery otherwise available

under the Federal Rules of Civil Procedure, the parties have agreed to such limitations. The fact

that the parties have agreed to this Order shall not be deemed an acknowledgement that any

information excluded from discovery by this Order would or would not be discoverable in the

absence of this Order. Nothing in this Order shall waive in whole or in part any objection raised

by a party in its written responses to specific discovery requests served in this action.

       2.       Format of Production. The parties agree that all documents shall be produced

electronically in single-page TIFF images, with a footer including a sequentially ascending Bates

number and confidentiality designation. Documents shall be produced with load files that (i)

shall denote document breaks, (ii) shall contain extracted text if available or otherwise text that is

searchable, and (iii) shall contain agreed-upon metadata fields as set forth in Paragraphs 3 and

5(g), if reasonably available. Excel files and other files that do not easily convert to single-page

TIFF format, such as audio or video files, may be produced natively. Similarly, a party may

make a reasonable request to receive specific documents in their native format, and upon receipt

of such a request, the producing party shall produce the document in its native format, absent

good cause not to comply with the request. The parties agree to produce ESI on CD, DVD, hard

drive, by FTP, or other such common media for storing electronic data. The parties shall meet

and confer in good faith to ensure that the format of each party’s production is compatible with

the technical requirements of the receiving party’s document review tool.

       3.       Metadata. For TIFF images and native files, the parties will produce at least the

following metadata fields if reasonably available: Bates First, Bates Last, Document Type, File

Extension, Date Created, Author, File Name, Custodian, Text Field, Native Link (populated for

files produced natively), and metadata sufficient to show parent-child relationships (i.e.,

associations between attachments and parent documents). Production of metadata beyond these

metadata fields shall be made at the discretion of the producing party. However, nothing in this

Order requires the parties to create or supply metadata that is not maintained in the usual course



                                                -2-
            Case 1:19-cv-00885-ADA Document 73 Filed 09/23/20 Page 3 of 7




of business, and the parties are not required to preserve metadata fields that are frequently updated

in the ordinary course of business, such as last-opened dates.

       4.       Preservation of Discoverable Information. The parties and their counsel shall take

reasonable measures to identify, retain, and preserve all sources of ESI in their possession,

custody, or control, that contain data, files, and communications relevant to the claims and

defenses in the action, from all reasonably accessible sources. The parties are not required to

preserve information from data sources that are not reasonably accessible. The parties have

notified users of relevant computer equipment or the relevant data, files, and communications of

the immediate need to preserve all existing and relevant data, files, and communications.

       5.       Not Reasonably Accessible Sources of ESI. The parties agree that the following
sources of ESI are not reasonably accessible, and absent a showing of good cause and

particularized need, need not be restored, collected, searched, or produced from: backup tapes

and other materials retained for backup or disaster recovery purposes (e.g., enterprise email and

PC backups), to the extent the materials have not been previously recovered; voicemail and other

audio; video; instant messaging; residual, fragmented, temporary, cached, damaged, permanently

deleted, and/or unallocated data; and handheld PDA-type devices and smartphones such as

BlackBerrys or iPhones.

       6.       Searching Email.

                (a)    The parties agree that electronic messages and attachments associated with

                       electronic mail (collectively “Email”) shall be searched separately from

                       other electronically stored documents using separately designated

                       custodians, with separately designated search terms and time frames for

                       each custodian.

                (b)    The parties agree to limit the number of custodians whose Email will be

                       searched to a combined total of seven (7) custodians from Freshub, and

                       seven (7) custodians, collectively, from Defendants. The parties may

                       jointly agree to modify these limits without the Court’s leave. This

                                                -3-
Case 1:19-cv-00885-ADA Document 73 Filed 09/23/20 Page 4 of 7




          provision is without prejudice to a receiving party’s ability to request

          email production from additional custodians upon a showing of good

          cause.

    (c)   On or before September 30, 2020, the parties shall identify to each other,

          in writing, the name and job title of the relevant number of their own

          custodians likely to have the greatest amount of responsive ESI and/or

          Email. If the producing party elects to use search terms to locate

          potentially responsive ESI, it shall disclose the search terms and

          custodians searched to the requesting party. If the producing party elects

          to search for potentially responsive ESI by searching ESI metadata, it shall

          disclose to the requesting party the general method and parameters used,

          and the custodians searched.

    (d)   Within seven (7) days of exchanging proposed custodians and search

          terms, the parties shall meet and confer in good faith regarding the

          custodians and search terms in order to reach agreement on the custodian

          and search term lists for each side. Two days prior to this meet and

          confer, a requesting party may request no more than 10 additional search

          terms overall to be used in connection with the electronic search.

    (e)   A party need not use any search term proposed or requested by the

          opposing party that returns a disproportionate number of non-responsive

          documents. If a search term yields a disproportionate number of non-

          responsive documents, the parties agree to work together in good faith to

          revise the term so as to not yield a disproportionate number of non-

          responsive documents. A party need not be limited to the agreed-upon

          search terms in producing Email.

    (f)   When conferring regarding search terms, the parties shall tailor search

          terms narrowly to particular issues. Indiscriminate terms, such as the

                                   -4-
            Case 1:19-cv-00885-ADA Document 73 Filed 09/23/20 Page 5 of 7




                       producing company’s name or its product name, are inappropriate unless

                       combined with narrowing search criteria that sufficiently reduce the risk of

                       overproduction. A conjunctive combination of multiple words or phrases

                       (e.g., “computer” and “system”) narrows the search and shall count as a

                       single search term. A disjunctive combination of multiple words or

                       phrases (e.g., “computer” or “system”) broadens the search, and thus each

                       word or phrase shall count as a separate search term unless they are

                       variants of the same word. Use of narrowing search criteria (e.g., “and,”

                       “but not,” “w/x”) is encouraged to limit the production and shall be

                       considered when determining whether to shift costs for disproportionate

                       discovery.

                (g)    In addition to metadata required by paragraph 3, supra, Email shall be

                       produced with the following metadata fields, if available: date sent, time

                       sent, date received, time received, to, from, cc, bcc, and subject.

                (h)    Attachments to emails should be produced with Bates numbers following

                       those of the emails to which they were attached.

                (i)    The parties need only produce the most inclusive email in a thread as long

                       as the excluded emails including any attachments are entirely duplicated

                       within the inclusive email being produced. If email threads contain

                       numerous branches, all branches must be produced.

       7.       Search Methodology. Nothing in this Stipulated Order requires a party to apply

search terms to non-Email ESI where such party is able to search for and produce reasonably

accessible ESI relevant to any claim or defense in the action without use of such terms. Nothing

in this order precludes a producing party from reviewing the results of any search (including

Email) for privilege and responsiveness before production.

       8.       Highly Confidential Information. Recognizing that the above procedures may not

be suited for production and review of highly confidential information which may be relevant to

                                                -5-
             Case 1:19-cv-00885-ADA Document 73 Filed 09/23/20 Page 6 of 7




this action, including source code, the parties agree to implement special production and

handling procedures to be memorialized in a Stipulated Protective Order.

        9.       Inadvertent or Mistaken Production of Privileged Information. Pursuant to Federal

Rule of Civil Procedure 26 and Federal Rule of Evidence 502(d), the inadvertent or mistaken

production of a privileged or work-product-protected ESI is not a waiver in any proceeding. The

provisions of the Protective Order regarding inadvertent production of documents in this action

shall apply equally to ESI. The mere production of ESI in a litigation as part of a mass

production shall not itself constitute a waiver for any purpose. Further, the parties agree that

performing keyword searches as a privilege screen prior to production of documents constitutes
“reasonable steps to prevent disclosure” as that term is used in Federal Rule of Evidence 502(b).

        10.      Privilege Log. The parties agree that, unless for good cause shown, neither party

is required to log any privileged documents that are dated following the filing of the complaint in

this action.

        11.      Cooperation. The parties agree that, to the extent that one party believes that a

request for ESI is overly broad or unduly burdensome in terms of cost or inaccessibility, the

other party will consider reasonable requests for narrowing or modifying its ESI requests and/or

sharing in the cost of such ESI discovery.




                 So ORDERED and SIGNED this 23rd day of September, 2020.




                                                ALAN D ALBRIGHT
                                                UNITED STATES DISTRICT JUDGE




                                                 -6-
         Case 1:19-cv-00885-ADA Document 73 Filed 09/23/20 Page 7 of 7




STIPULATED AND AGREED TO:

Dated:   September 21, 2020             Respectfully submitted,


/s/ Barry K. Shelton                    /s/ John Palmer
Barry K. Shelton (TX Bar #24055029)     John Palmer
bshelton@sheltoncoburn.com              Texas Bar No. 15430600
SHELTON COBURN LLP                      palmer@namanhowell.com
311 RR 620 S, Suite 205                 NAMAN HOWELL SMITH & LEE PLLC
Austin, TX 78734                        400 Austin Ave., Suite 800, P.O. Box 1470
Telephone: (512) 263-2165               Waco, TX 76703
Fax: (512) 263-2166                     Telephone: (254) 755-4100
                                        Fax: (254) 754-6331

J. David Hadden, CSB No. 176148         Paul J. Andre (Pro Hac Vice)
Email: dhadden@fenwick.com              California Bar No. 196585
Saina S. Shamilov, CSB No. 215636       Lisa Kobialka (Pro Hac Vice)
Email: sshamilov@fenwick.com            California Bar No. 191404
Ravi R. Ranganath, CSB No. 272981       James Hannah (Pro Hac Vice)
Email: rranganath@fenwick.com           California Bar No. 237978
Vigen Salmastlian, CSB No. 276846       KRAMER LEVIN NAFTALIS
Email: vsalmastlian@fenwick.com         & FRANKEL LLP
Allen Wang, CSB No. 278953              990 Marsh Road Menlo Park, CA 94025
Email: allen.wang@fenwick.com           Telephone: (650) 752-1700
FENWICK & WEST LLP                      pandre@kramerlevin.com
Silicon Valley Center                   lkobialka@kramerlevin.com
801 California Street                   jhannah@kramerlevin.com
Mountain View, CA 94041
Telephone: (650) 988-8500
Fax: (650) 938-5200

Attorneys for Defendants                Attorneys for Plaintiffs,
Amazon.com, Inc., Amazon Digital        Freshub, Inc. and Freshub, Ltd.
Services LLC, Prime Now LLC, and
Whole Foods Market Services, Inc.




                                      -7-
